Citation Nr: 1243871	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  12-06 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease and scoliosis of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran had active duty from February 1954 to January 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which granted an initial disability rating of 20 percent for the Veteran's service-connected degenerative joint disease and scoliosis of the thoracolumbar spine, effective August 4, 2008.

A Travel Board hearing was held before the undersigned Veterans Law Judge in October 2012, a transcript of which is of record.

At his October 2012 Travel Board hearing, the Veteran testified that he was experiencing dizzy spells and visual issues that he believed could be related to his thoracolumbar spine disability.  As the Board does not have jurisdiction over this issue, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

In addition, the record reflects that the Veteran's combined rating of 40 percent may not reflect the bilateral factor in its calculation.  Therefore, this matter is also referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2011, the Veteran underwent a VA examination to determine the severity of his thoracolumbar spine disability.  Unfortunately, the examination report is inadequate as range of motion testing was of a limited nature and did not provide an appropriate disability picture for the Veteran's actual range of motion; the examiner apparently forced the movement of the Veteran's back during examination.  Consequently, the examiner did not provide an accurate measurement of active range of motion.  In addition, no x-ray studies were obtained of the Veteran's spine.  Therefore, a remand of the Veteran's claim is necessary.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board agrees with the Veteran's service representative that the January 2011 VA examination was inadequate for VA purposes.  Further development is necessary for a fair adjudication of the Veteran's claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Because the Veteran must travel a considerable distance if he were to attend a VA examination at the Muskogee, Oklahoma VA Medical Center, the Board is also remanding the matter in order that the RO/AMC may arrange for the necessary VA examination on a fee basis closer to the Veteran's home in Durant, Oklahoma.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination on a contract fee basis at a location within a reasonable distance from his residence to ascertain the current severity of his service-connected degenerative joint disease and scoliosis of the thoracolumbar spine.  The claims files must be made available to the examiner for a review of the Veteran's pertinent medical history, and the examiner should state that the Veteran's claims files have been reviewed in association with the examination.  All indicated tests and studies should be conducted, to include range of motion studies expressed in degrees and in relation to normal range of motion. 

The examiner must include findings as to the current symptomatology of the service-connected thoracolumbar spine disorder.  Among other things, it is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive motion testing due to pain, weakness, fatigability, etc.

If possible, the examiner should state whether the Veteran's back disability has been productive of any incapacitating episodes (i.e., periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician) and if so, the frequency and duration of those episodes. 

The examiner should identify all objective neurological pathology associated with the service-connected degenerative joint disease of the thoracolumbar spine, and discuss its nature and severity. 

2.  Thereafter, the RO/AMC should readjudicate the issue on appeal to include consideration of an extraschedular rating under 38 C.F.R. § 3.321(b).  If the determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant and his representative should be given an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


